Case: 09-10693     Document: 00511143928          Page: 1    Date Filed: 06/16/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 16, 2010
                                     No. 09-10693
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MELVIN WIAND,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:07-CR-352-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Melvin Wiand has
filed a motion seeking leave to withdraw together with a supporting brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and Wiand has filed
a response. The record is insufficiently developed to allow consideration at this
time of Wiand’s contention that he received ineffective assistance of counsel;
such assertions generally “cannot be resolved on direct appeal when [they have]
not been raised before the district court since no opportunity existed to develop

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10693      Document: 00511143928 Page: 2     Date Filed: 06/16/2010
                                   No. 09-10693

the record on the merits of the allegations.” United States v. Cantwell, 470 F.3d
1087, 1091 (5th Cir. 2006) (internal quotation marks and citation omitted). Our
independent review of the record, counsel’s brief, and Wiand’s response discloses
no nonfrivolous issue for appeal. Accordingly, his counsel’s motion for leave to
withdraw is GRANTED, his counsel is excused from further responsibilities
                                        1
herein, and his appeal is DISMISSED.




      1
          See 5 TH C IR. R. 42.2.

                                        2